DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12-13, are objected to because of the following informalities: In claim 12, line 1, recites “The method of sorting” however should recite “A method of sorting”. Claim 13 is objected based on its dependency on the objected claim and inherent the same deficiency. Appropriate correction is required.
Claim 13, is further objected to because of the following informalities: In claim 13, line 1, recites “The postal sorting machine” however should recite “A postal sorting machine”. Appropriate correction is required.

Response to Arguments
Applicant’s arguments, filed on 9/14/2022, with respect to claim objections and 35 U.S.C 112 second paragraph rejection have been fully considered and are persuasive.  The objections/rejection has been withdrawn. However new objects are being raised in view of amendments.  
Applicant's arguments with respect to 35 U.S.C 103 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that “With respect to Desprez, the Office argues that "encoding the values for the singularity of the gradient field in the form of a digital data vector having a plurality of components that are associated with respective ones of a plurality of concentric rings centered on said point of interest, each component of the digital data vector that is associated with a ring being derived from computing the sum of the indices of singularity of the points of the ring in question". (emphasis added). However, paragraphs 54-59 of Desprez are in fact silent regarding "encoding the values for the singularity of the gradient field in the form of a digital data vector". These paragraphs describe the concept of measuring the accumulation of signed singularity values on the rings of a disk centered on a point of interest, which leads to produce a descriptor "DOGS". This descriptor is a signal of fixed dimension. Desprez is silent as to vectors defined in claim 1. Therefore, it is respectfully submitted that the reasoning set forth in the Office Action is based on false premises (that is, that Desprez teaches vectors derived from singularities of a gradient field) and indicates an analysis by impermissible hindsight. For this reason, it is respectfully submitted that the rejection of claim 1 is incorrect, and that claim 1 is allowable.” (please see Remarks, page 5 last two paragraphs and page 6 first four lines).
Examiner respectfully disagrees, as previously pointed out by the Examiner that paragraphs 54-55, discloses “This descriptor is referred to below as a descriptor of gradient singularities (DOGS) and it is a signal of fixed dimension representing the spatial description radius of the singular point, e.g. 30 pixels, which corresponds to a description radius of 15 mm.” hence as can be seen from above passage that the descriptor is fixed-dimension signal (30 pixels). A 30-dimension signal is a vector in a 30-dimension vector space. Therefore the descriptor as being discloses by Desprez is a vector. Further paragraphs 53-55, discloses the descriptor is constructed from an accumulation of signed singularity value. Hence Desprez reads on the argued limitation as presented by the Applicant. Further with respect to above mentioned arguments i.e., “it is respectfully submitted that the reasoning set forth in the Office Action is based on false premises (that is, that Desprez teaches vectors derived from singularities of a gradient field) and indicates an analysis by impermissible hindsight” Examiner respectfully disagrees, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant further argues that “In addition, Navlakha teaches a method intended to be applied to vectors (Navlakha, Abstract, paragraphs [0005] and [0007]). Since Desprez is silent about vectors as defined in claim 1, a combination of Desprez-Navlakha cannot lead to a teaching of claim 1. In fact, considering the absence of vectors in Desprez, it is not clear why and how a person having ordinary skill in the art would turn to Navlakha to cure the deficiencies of Desprez. Indeed, starting from Desprez that is silent about vectors, there is in fact no teachings nor motivation to turn to the vector-based method of Navlakha. For these additional reasons, it is respectfully submitted that the rejection of claim 1 is overcome and claim 1 is allowable.” (Please see Remarks, page 6, second paragraph).
Examiner respectfully disagrees, as explained above that the Desprez reference discloses a vector, as being claimed therefore the combination is proper and both references are in the same field of endeavor and try to resolve the well-known issue i.e., to improve image similarity search. Further, In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Desprez reference reads on the argued limitations except construction of hash function. However said limitation are well known in the art as being disclosed by Navlakha. Therefore the combination is proper and to support the obviousness Examiner relied on the teachings of the prior art not the disclosure of Applicant. Examiner suggests Applicant to further elaborate on either further elaborate on “data vector” and/or hashing function to overcome the cited references.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 12-13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Desprez (WIPO Publication 2016/203149 A1, please note for citations and English translation of the WIPO publication Examiner relied on US PGPUB 2018/0089507 A1) and further in view of Navlakha (US PGPUB 2019/0171665 A1).

As per claim 1, Desprez discloses a method of matching digital images of the same article in a data processor unit of a machine for processing the articles (Desprez, Figs. 1-2), said method comprising the following data processing steps: 
transforming each digital image of an article into a local divergence topographic map of the luminance gradient vector field (Desprez, paragraphs 11 and 12, discloses extracting a digital map of the luminance gradient field of said image by local planar regression with a local matrix, e.g. of 5×5 pixels); 
- from said topographic map, detecting singularities or extrema of local divergence in the luminance gradient vector field, such singularities corresponding to points of interest (POls) in said each digital image (Desprez, paragraphs 13 and 14, discloses identifying in said digital map the most robust points of interest, which are the topological singularities of the gradient field having the greatest (positive or negative) amplitude of the vector field); 
- for each detected point of interest, encoding the values for the corresponding singularity that are located on rings centered on the point of interest in the topographic map so as to derive a descriptor of singularity of the gradient field associated with said point of interest (Desprez, paragraphs 16-17 and 23, discloses accumulating singularity indices calculated on the rings of a circular local neighborhood disk centered on said certain point of interest); and 
- comparing said descriptors of singularity of two digital images so as to assess graphical similarity between the two images (Desprez, paragraphs 58 and 67, discloses pairing-off the DOGS of two digital signatures by means of similarities); 
Wherein the method further comprises the steps of: encoding the values for the singularity of the gradient field in the form of a digital data vector having a plurality of components that are associated with respective ones of a plurality of concentric rings centered on said point of interest (Desprez, paragraphs 54-58, discloses encoding process), each component of the digital data vector that is associated with a ring being derived from computing the sum of the indices of singularity of the points of the ring in question (Desprez, paragraphs 54-58, discloses the sum of the singularity indices of the point of the ring under consideration); 
Although Desprez discloses singularity descriptor as being explained above however Desprez does not explicitly disclose transforming said digital data vector into at least one digital hash key by means of a family of hash functions of the cosine Locality-Sensitive Hashing (LSH) type, said hash key being representative of the singularity descriptor.
Navlakha discloses transforming said digital data vector into at least one digital hash key by means of a family of hash functions of the cosine Locality-Sensitive Hashing (LSH) type, said hash key being representative of the singularity descriptor (Navlakha, paragraphs 38, and 87-90, discloses LSH or LPH can be used that includes a distance function. In practice, any type of distance function can be used. Example distance functions include Euclidean distance, Hamming distance, cosine similarity distance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Desprez teachings by performing a hash function on a vector, as taught by Navlakha.
The motivation would be to provide Image similarity searching by improving utilization of computing resources so that computing power can be reduced while maintaining accuracy (Abstract of the invention), as taught by Navlakha.

As per claim 2, Desprez in view of Navlakha further discloses the method according to claim 1, wherein said transforming of the digital data vector comprises: 
multiplying the data vector by a hash matrix representing the families of hash functions of the cosine LSH type so as to produce a second digital data vector having positive or negative signed components (Navlakha, Fig. 6:650, and paragraph 92, discloses the hash model applies (e.g., multiplies, calculates a dot product, or the like) the expansion matrix to the input feature vector, thereby generating the resulting hash, and also please see paragraph 308); 
transforming each component of the second digital data vector into a binary value so as to produce a third vector having binary values (Navlakha, Fig. 6:680, and paragraph 136); and 
computing a digital hash key value that corresponds to a conversion of the binary expression represented by the third vector (Navlakha, Fig. 6:690, and paragraph 137).

As per claim 12, Desprez further discloses the method of sorting postal articles comprising letter-type mails, parcels, or packets (Desprez, paragraph 11, discloses a method of processing postal articles), wherein the method according to claim 1 is used (please see the analysis of claim 1) for matching a target image of a certain postal article with one from among a number N of candidate images associated with the number N of postal articles (Desprez, paragraph 26, discloses matching images).

As per claim 13, Desprez further discloses the postal sorting machine (Desprez, Fig. 6), comprising a monitoring (Desprez, Fig. 6:6, camera) and control unit (Desprez, Fig. 6:9, processing unit) specially arranged to implement the method according to claim 12 (please see analysis of claim 12).

Allowable Subject Matter
Claim 15, is allowed over the prior art of record.
Claims 3-11, and 14, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and also by overcoming the objections being set forth above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633